Citation Nr: 0638204	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1973, from October 1973 to January 1976, 
and from February 1979 to April 1990.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2003 rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

A psychiatric disorder other than a personality disorder was 
not manifested in the veteran's periods of active service, 
and any current psychiatric disorder is not shown to be 
etiologically related to his active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The record reflects that by May 2003 letter, prior to the 
RO's initial adjudication of this claim in July 2003, the 
appellant was informed of the evidence and information 
necessary to substantiate his claim for service connection, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although the May 2003 letter did not specifically advise the 
appellant to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Furthermore, in a March 2006 letter, 
he was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant was given ample time to respond to 
these letters or supplement the record.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO obtained all available medical records 
identified by the appellant, and the appellant had a VA 
psychiatric evaluation.  Accordingly, the Board will address 
the merits of the claim.

II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In 
addition, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. § 
3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran served on active duty from July 1969 to July 
1973, from October 1973 to January 1976, and from February 
1979 until his retirement from military service in April 
1990.  A February 1969 report of medical history notes that 
the veteran reported no history of depression, excessive 
worry, or nervous trouble; psychiatric evaluation in February 
1969 was normal.  Service medical records note that the 
veteran had complaints of anxiety and interpersonal problems 
on several occasions, and was referred for a psychiatric 
evaluation.  It was noted that the veteran had difficulty 
getting along with his unit supervisors, implementing orders 
and delegating responsibilities.  Examination in January 1985 
revealed no psychiatric diagnosis.  In March 1987, the 
assessment was interpersonal problems; the veteran was 
referred for stress management counseling.  In April 1987, 
the assessment was occupational problem.  In a March 1990 
report of medical history, the veteran reported a history of 
nervous trouble.  A March 1990 separation examination report 
notes that psychiatric evaluation was normal.

A July 1990 VA examination report is negative for complaints 
or findings related to a psychiatric disorder.

In November 1991, the veteran reported longstanding feelings 
of unhappiness and feeling like a failure, and requested 
marriage counseling at Madigan Army Medical Center (MAMC).  A 
September 1999 treatment record from MAMC notes that the 
veteran was prescribed Prozac for depression.  Psychological 
testing and follow up were recommended.  Later that same 
month, the veteran was seen with complaints of lifelong 
difficulty with concentration, reading and writing.  It was 
noted that he began Prozac "recently."  Psychological 
testing in September 1999 and October 1999 revealed diagnoses 
of dysthymic disorder, learning disorder and avoidant 
personality features.  The examiner noted that structured 
personality assessment revealed problematic personality 
features of longstanding duration and current depressive 
symptoms.  The veteran was encouraged to continue taking 
Prozac.  VA treatment records dated in 2002 and 2003 note 
that the veteran was being followed for depression and a 
personality disorder.

In April 2003, the veteran submitted a claim for service 
connection for depression.  In June 2003, the veteran 
indicated that he wished to amend his claim to include 
adjustment disorder.

VA outpatient treatment records dated from 2004 to 2005 note 
the veteran's ongoing complaints of depression and anxiety.  
Diagnoses included depressive disorder, cognitive disorder 
and personality disorder.

An April 2005 VA psychiatric examination report notes that 
the veteran was fundamentally oriented in all spheres.  His 
speech was noted for dysarthria secondary to depression.  
There was a fair amount of paranoid ideation.  The veteran 
reported having learning problems since childhood.  He also 
reported that he was first sought psychiatric treatment at 
MAMC in 1995.  The diagnoses included dysthymic disorder, 
which by report became clinically manifest in 1995, and 
personality disorder, not otherwise specified.  The VA 
examiner noted that the veteran's personality disorder (with 
primary difficulties establishing and maintaining effective 
relationships with peers and authority figures) became 
manifest during his early adolescence and remains to date.

After reviewing the evidence of record, the Board finds that 
service connection for the claimed psychiatric disorder is 
not warranted.

The veteran's service medical records note no findings of an 
acquired psychiatric disorder.  Although a personality 
disorder (interpersonal problems) was diagnosed during 
service, personality disorders are not diseases or injuries 
within the meaning of legislation pertaining to compensation 
benefits.  38 C.F.R. § 3.303(c).  Furthermore, there is no 
post-service medical evidence of a psychiatric diagnosis 
until 1999, nine years after the veteran's discharge.

With respect to the etiology of the veteran's current 
psychiatric disorder (diagnosed as dysthymic disorder on VA 
examination in April 2005 and depression in VA outpatient 
treatment records dated in 2005), the Board notes that no 
current psychiatric diagnosis has ever been linked to his 
military service by any medical evidence.  To the contrary, 
in April 2005 a VA examiner essentially opined that the 
claimed disability began years after the veteran's active 
service.

The Board has also considered the veteran's statements to the 
effect that his current psychiatric disability was incurred 
during his military service.  However, as a layperson, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine does not apply.


ORDER

Service connection  for a psychiatric disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


